—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered March 8, 1999, convicting him of tampering with a witness in the third degree and assault in the third degree, upon a jury verdict, and imposing sentencing.
Ordered that the judgment is affirmed.
The defendant’s contention that the indictment was jurisdictionally defective is unpreserved for appellate review, since he failed to properly raise it in a pretrial motion to dismiss the indictment (see, People v Iannone, 45 NY2d 589). In any event, the indictment was not jurisdictionally defective, as it provided the defendant with fair notice of the accusations made against him (see, People v Iannone, supra).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Ritter, J. P., S. Miller, McGinity and Townes, JJ., concur.